Citation Nr: 0206667	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  00-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected residual right knee scar.  

2.  Entitlement to an initial compensable rating for the 
service-connected residual left knee scar.  

3.  Entitlement to an increased rating for the service-
connected left knee disability, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to April 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the RO, 
which denied an increased ratings, greater than 10 percent, 
for the service-connected chondromalacia of the left knee and 
chondromalacia of the right knee.  

In addition, the RO granted the veteran service connection 
for a residual left knee scar and for a residual right knee 
scar and assigned a noncompensable rating for each, effective 
on July 6, 1998.  

(The matter involving the propriety of the reduction of a 10 
percent rating for the service-connected right knee 
chondromalacia is referred to the RO for appropriate action 
as discussed hereinbelow.)



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and the implementing regulations.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Furthermore, the Board notes that the veteran has not 
undergone a VA examination since January.  While it is 
reported that the veteran failed to report for a VA 
examination in August 1998, it is not shown in the file 
whether the veteran was given proper notification of the 
examination.  

In this regard it is noted that 38 C.F.R. § 4.40 requires 
that rating of disabilities of the musculoskeletal system 
reflect functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.45, 4.59.  

A VA rating examination must be conducted so as to portray 
adequately not only the identifiable anatomical damage, but 
also the functional loss experienced by the veteran.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Therefore, the Board finds that the veteran should be 
afforded another opportunity to have a VA examination in 
order to determine the extent and severity of the service-
connected knee disability, as well as residual right and left 
knee scars.  

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2001).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  

If the veteran fails to report to any scheduled examination, 
the RO should obtain and associate with the claims folder the 
record to confirm that the notice of the examination had been 
sent to the veteran.  

Additionally, the Board finds that the veteran has filed a 
timely Notice of Disagreement with regard to the rating 
action by the RO that reduced the 10 percent evaluation 
assigned for the service-connected right knee chondromalacia.  

Initially, in a September 1999 rating decision, this 
reduction for the service-connected right knee chondromalacia 
to no percent was made effective on November 20, 1996.  In a 
March 2002 rating decision, the RO then made the reduction 
effective on June 1, 2002.  

Since the RO has not provided the veteran with a Statement of 
the Case as to this matter, and in order to afford him due 
process of law, the Board is required to return this matter 
to the RO for appropriate as discussed hereinbelow.  See 
Manlicon v. West, 12 Vet. App. 238 (1999) (holding that in 
circumstances where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to all treatment 
received for his service-connected 
disabilities since 1998.  Based on his 
response, the RO should undertake to 
obtain copies of all clinical records 
from any identified treatment source and 
associate them with the claims folder.  

2.  The RO must review the claims file 
and ensure that all reasonable 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

3.  Thereafter, the veteran then should 
be scheduled for the appropriate VA 
examination in order to determine the 
current severity of the service-connected 
right and left knee disabilities.  The 
claims file should be reviewed by the 
examiner in conjunction with this 
examination.  Specifically, the examiner 
should comment on the presence and 
degree, or absence of, any left knee 
subluxation or instability and, if 
present, provide an opinion as to whether 
such manifestations are best 
characterized as mild, moderate or severe 
in degree.  The examiner should describe, 
in degrees of excursion, the active range 
of left knee motion demonstrated on 
examination.  The examiner should 
identify the presence and degree of, or 
absence of the following:  muscle 
atrophy; changes in condition of the skin 
indicative of disuse; weakness; 
incoordination; temperature changes; bone 
deformities; or, any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the left knee 
disability.  Then, the examiner is 
requested to:  (1) express an opinion as 
to whether pain significantly limits the 
veteran's functional ability during 
flare-ups, or when the left knee is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected left 
knee disability the veteran exhibits any 
weakened movement, excess fatigability or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss or range of motion 
resulting.  

4.  The veteran also should also be 
scheduled for a VA examination to 
determine the current extent of the 
service-connected residual left and right 
knee scars.  The claims file should be 
reviewed by the examiner in conjunction 
with this examination.  The veteran's 
complaints and the clinical findings 
should be recorded in detail.  All 
residuals of the veteran's service-
connected left and right knee scars, 
including a full description of the scars 
as to size, pain and tenderness, and any 
scar-related limitation of function, 
should be described.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

6.  With regard to the matter involving 
the reduction of the 10 percent rating 
for the service-connected right knee 
chondromalacia, the RO should undertake 
all actions required by 38 C.F.R. § 
19.26, including issuance of a Statement 
of the Case so that the veteran may have 
the opportunity to complete an appeal on 
this issue, if he so desires, by filing a 
timely Substantive Appeal.  The RO should 
take all appropriate action in this 
regard.  

7.  Thereafter, following completion of 
the requested development, the RO should 
undertake to review the veteran's other 
claims for increase.  If any decision 
remains adverse with respect thereto, 
then the RO should provide the veteran 
and his representative with a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required on the veteran's part until further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


